Citation Nr: 9922436	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-01 956A	)	DATE
	)
	)


THE ISSUE

Whether an October 1997 decision of the Board of Veterans' 
Appeals (Board) denying the reopening of a claim for service 
connection for the residuals of a gunshot wound (GSW) should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter comes before the Board based on a CUE motion as 
to the Board decision of October 3, 1997, which denied an 
application to reopen a claim for service connection for the 
residuals of a GSW.  At the time of the Board's denial of the 
moving party's motion for reconsideration in June 1998, the 
Board advised the moving party that it would also consider 
his motion as a request for revision of the Board's October 
3, 1997 decision on the grounds of CUE.  Thereafter, in a 
letter dated in March 1999, the Board indicated that in view 
of the new regulations concerning CUE, the Board would not 
consider the motion for reconsideration as a CUE motion 
unless he informed the Board in writing that he wished for 
the Board to do so.  At this time, the Board observes that 
the record reflects that the Board received a letter from the 
moving party in May 1999, which referred to the Board's 
correspondence of March 1999, and which complained of the 
lack of a favorable decision.  The Board finds that the 
moving party's complaint may be reasonably construed as a 
claim of error with respect to the Board's decision of 
October 1997.  Consequently, the Board finds that the moving 
party has provided appropriate authority to have his earlier 
motion construed as a CUE motion, and that the Board may 
therefore proceed to the merits of this matter.  


FINDING OF FACT

The October 1997 Board decision which denied an application 
to reopen a claim for service connection for residuals of a 
GSW, correctly applied existing statutes and/or regulations 
and was consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The October 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In the October 1997 decision, the Board correctly noted the 
applicable law and regulations governing the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for residuals of a GSW.

First, the Board indicated that a decision becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1997); 38 
C.F.R. § 3.104(a) (1996).  At the time of the October 1997 
Board decision, if new and material evidence was presented 
with respect to a claim that had been denied, the claim was 
to be reopened and reviewed as to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1997); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. 
§ 3.156 (1996).

The determination of whether new and material evidence had 
been submitted was noted to require a three step analysis: 
first, is the evidence "new;" second, is the evidence 
probative of the issue being claimed; and third, is the 
evidence of sufficient weight, when viewed in the context of 
all the evidence of record, to present the reasonable 
possibility that the outcome of the claim would be different.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The Board 
also noted that evidence was considered new when it was not 
merely cumulative of other evidence in the record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In October 1997, the Board also noted that evidence was 
considered probative if it tended to prove an "essential 
element that was a specified basis for that last final 
disallowance of the claim," but "it need not be probative of 
all elements required to award the claim."  See Evans, 9 Vet. 
App. at 283.  When reviewing the evidence, all of the 
evidence received since the last final disallowance was to be 
considered.  Id.  In determining if evidence was new and 
material, the evidence was generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board further noted that in determining whether an 
individual had any recognized active service for VA benefits 
purposes, service in the Commonwealth Army of the Philippines 
was included, from and after the dates they were called into 
service of the Armed Forces of the United States.  Service as 
a guerrilla was also included if the individual served under 
a commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  38 C.F.R. § 3.8(c) and (d) (1996).

Guerrilla service was found to be established if a service 
department certified that the individual had recognized 
guerrilla service, or unrecognized guerrilla service under a 
recognized commissioned officer if the individual was a 
former member of the United States Armed Forces or the 
Commonwealth Army.  The period of active service was to be 
from the date certified as the date of enlistment or the date 
of report for active duty, whichever was later, to the date 
of release from active duty or discharge.  38 C.F.R. § 3.9(a) 
(1996).  The active service in the guerrilla forces would be 
the period certified by the service department.  38 C.F.R. 
§§ 3.8(d), 3.9(d).

In October 1997, the Board also considered evidence prior to 
the last final rating decision in August 1994, which included 
the certification of service from the service department, the 
moving party's statements, medical evidence pertaining to the 
treatment of the GSW, and affidavits from individuals with 
whom the moving party served.  In his June 1948 claim, and in 
numerous statements received thereafter, it was noted that 
the moving party stated that he incurred a GSW on October 22, 
1943, while fighting with the resistance movement against the 
Japanese.  In addition, a September 1948 medical report was 
noted to indicate that the moving party was treated for a GSW 
on October 22, 1943, and that a medical report dated in June 
1982 indicated that examination of the moving party revealed 
a scar in the area of the seventh to the ninth rib.

The Board also acknowledged affidavits dated in July 1949, 
September 1978, October 1978, and February 1994 from 
individuals with whom the moving party served that indicated 
that they were inducted into a guerrilla unit in September 
1943, which was recognized by the United States Army on May 
4, 1945, that the moving party was a member of that 
organization, and that he was wounded in September or October 
1943 while fighting the Japanese.  

The Board further observed that a June 1949 certification by 
the Manila regional office (RO) indicated that the moving 
party's name was listed in the 1948 Reconstructed Guerrilla 
Roster as a member of the 2nd Battalion, 2nd Yay Regiment, of 
Marking's Fil-American Troops (MFAT), which unit was 
recognized May 7, 1942.  An extract of the moving party's 
March 1946 Affidavit of Philippine Army Personnel, which 
extract was certified by the Department of the Army in 
November 1949, was found to show that the moving party served 
with the Lapham guerrillas from September 1942 to April 1943, 
with the MFAT guerrillas from April 1943 to September 1945, 
and that the guerrilla unit was attached to a United States 
Army division from May 4, 1945.  The Board also noted that 
the November 1949 certification of service by the Department 
of the Army revealed that the moving party had recognized 
service in the Armed Forces of the United States from May 4, 
1945, to September 28, 1945.

The evidence received subsequent to the RO's August 1994 
decision was noted to include February 1995 and March 1996 
affidavits from individuals with whom the moving party 
served, in which the individuals stated that the moving party 
received a GSW in October 1943 while fighting the Japanese.  
The evidence also included a February 1995 medical report 
showing that the moving party had a chest scar, a November 
1993 certification from the civil registrar indicating that a 
copy of the moving party's record of birth was not available, 
copies of the September 1948 medical report referring to his 
treatment for a GSW, and his certificate of discharge showing 
that he was separated from service in September 1945 and due 
pay from May 4, 1945, the date upon which his unit was 
recognized.

Finally, the Board noted that the moving party also submitted 
his March 1946 Affidavit of Philippine Army Personnel, a July 
1996 report of a chest X-ray, and a March 1997 medical report 
referring to the residuals of the GSW.  In his July 1996 
substantive appeal and a July 1997 statement, the Board noted 
that the moving party reiterated his claim that the Japanese 
shot him in October 1943 while fighting with his guerrilla 
unit.

In applying the applicable legal criteria to the facts of the 
case, the Board found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
the residuals of a GSW.  More specifically, the Board 
determined that the affidavits from individuals with whom the 
moving party served, the medical reports, the moving party's 
March 1946 Affidavit of Philippine Army Personnel, and his 
statements that he was shot by the Japanese in October 1943 
while fighting with his guerrilla unit, were cumulative of 
the evidence of record when the August 1994 decision was 
made, and that the certification from the civil registrar, 
his certificate of discharge, the July 1996 X-ray report, and 
the March 1997 medical report were new but not material, 
because they were not probative of the moving party having 
received the GSW during a period of recognized service.

The Board concluded by finding that the moving party had not 
submitted any evidence indicating that the October 1943 GSW 
was received during a period in which the moving party's 
activities were recognized by the Department of the Army as 
service in the Armed Forces of the United States, and that in 
the absence of such evidence, the factual basis upon which 
benefits were originally denied had not changed.  Therefore, 
the Board did not reopen the moving party's claim for service 
connection for the residuals of a GSW.


II.  Analysis

In support of his allegation that there was CUE contained 
within the October 1997 Board decision, the moving party 
basically complains that although he had submitted evidence 
in support of his claim that was "valid" evidence, he had 
not obtained a favorable decision.  He further requested that 
the Board look "intently" on his case in view of the fact 
that he was a disabled veteran of World War II and/or was in 
need of financial assistance.  

First, with respect to the evidence that was submitted by the 
moving party after the rating decision of August 1994, the 
Board finds that the October 1997 Board decision essentially 
addressed all of the pertinent evidence that had been 
proffered by the moving party both before and after the 
rating decision, and correctly noted that the moving party 
had not submitted any evidence indicating that the October 
1943 GSW was received during a period in which the moving 
party's activities were recognized by the Department of the 
Army as service in the Armed Forces of the United States.  
Consequently, in the absence of such evidence, the Board 
correctly determined that the factual basis upon which 
benefits were originally denied had not changed.  The Board 
further notes that the law is clear that only evidence from 
the U.S. service department can establish eligible service in 
this case.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); 38 C.F.R. §§ 3.8(d), 3.9(d).  Thus, the October 1997 
Board decision contained no legal or factual error by 
refusing to accept the evidence submitted by the moving party 
as evidence that would establish service at the time of the 
GSW in October 1943, and thus justify the reopening of the 
underlying claim.

As for the moving party's request that the Board examine his 
case more "intently" in view of that fact that he is a 
disabled veteran of World War II and/or is in need of 
financial assistance, the Board again observes that while the 
moving party was determined to have recognized guerrilla 
service from May to September 1945, he was not found to have 
requisite service at the time of the GSW.  In addition, any 
allegation that asserts that the moving party should be 
treated more favorably because of financial need manifestly 
does not rise to the level of an allegation of clear error of 
law since it does not dispute that the governing law was 
correctly applied, but instead urges that the law be applied 
differently based on other considerations.  In this regard, 
the Board further notes that the law which governed the 
outcome in this case did not contain any provision that 
required the Board or RO to take financial need into account 
in the process of determining whether the moving party had 
submitted new and material case to reopen his claim for 
service connection for residuals of a GSW.  

In light of the above, the Board concludes that the moving 
party has failed to identify any CUE in the Board decision of 
October 1997.  Accordingly, his claim of CUE is denied.


ORDER

The October 1997 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


